
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10

OPEN-END MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

(MAXIMUM PRINCIPAL INDEBTEDNESS NOT
TO EXCEED $50,000,000.00)

MADE BY

SCIOTO DOWNS, INC.

as Mortgagor

to

WELLS FARGO BANK, NATIONAL ASSOCIATION, AGENT BANK

as Mortgagee

--------------------------------------------------------------------------------

Dated as of August 5, 2003

--------------------------------------------------------------------------------


OPEN-END MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
(SDI)


NOTICE: THIS MORTGAGE SECURES CREDIT IN THE INITIAL MAXIMUM PRINCIPAL AMOUNT OF
FIFTY MILLION DOLLARS ($50,000,000.00), TOGETHER WITH: (i) INTEREST ON THE
OUTSTANDING PORTION OF SAID PRINCIPAL AMOUNT; AND (ii) OTHER AMOUNTS DESCRIBED
HEREIN. THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS,
WHICH PERMIT BORROWING, REPAYMENT AND REBORROWING, ALL SUBJECT TO THE TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT AND THE NOTES THAT ARE REFERRED TO HEREIN.
INTEREST ON OBLIGATIONS SECURED HEREBY ACCRUES AT RATES THAT MAY FLUCTUATE FROM
TIME TO TIME.

        THIS OPEN-END MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (SDI) (the "Mortgage") is made as of the            day of
August, 2003 by and between SCIOTO DOWNS, INC., an Ohio corporation, the
successor by merger to RACING ACQUISITION, INC., an Ohio corporation, as
mortgagor and debtor (hereinafter referred to as "Mortgagor"), whose address is
6000 South High Street, P.O. Box 7823, Columbus, Ohio 43207, and WELLS FARGO
BANK, National Association, as Agent Bank on behalf of the Lenders, the
Swingline Lender and the L/C Issuer, all of which are defined and described in
the Credit Agreement referred to below, as secured party (together with its
successors and assigns, in such capacity, hereinafter referred to as
"Mortgagee"), whose address is 3800 Howard Hughes Parkway, Las Vegas, Nevada
89109.

W  I  T  N  E  S  S  E  T  H:

        A. Mortgagor hereby irrevocably and unconditionally grants, bargains,
sells, transfers, conveys, mortgages, assigns and warrants the following
described real property and related collateral to Mortgagee, with power of sale
and with right of entry and possession, upon the covenants and agreements herein
expressed:


DESCRIPTION OF COLLATERAL


        That certain real property situate in Franklin County, State of Ohio,
that is more particularly described on that certain exhibit marked Exhibit "A"
affixed hereto and by this reference incorporated herein and made a part hereof
(the "Land"), together with and including, without limitation:

        (a)   All right, title and interest of Mortgagor whether now owned or
hereafter acquired, in or to any real property lying within the right of way of
any street, open or proposed, which adjoins any of said Land and any and all
sidewalks, bridges, elevated walkways, tunnels, alleys, strips and gores of real
property adjacent to, connecting or used in connection with any of said Land
(collectively, the "Adjacent Property");

        (b)   All buildings, structures and all other improvements and fixtures
that are, or that may be hereafter erected or placed on, or in, the Land and all
right, title and interest of Mortgagor which is now owned or hereafter acquired,
in or to, all buildings, structures and all other improvements and fixtures that
are, or that may be hereafter, erected or placed on, or in, any of the Adjacent
Property (collectively, the "Improvements");

        (c)   All water rights and conditional water rights that are now, or may
hereafter be, appurtenant to, used in connection with or intended for use in
connection with the Land, the Adjacent Property and/or the Improvements,
including, without limitation: (i) ditch, well, pipeline, spring and reservoir
rights, whether or not adjudicated or evidenced by any well or other permit;
(ii) all rights with respect to groundwater underlying the Land or the Adjacent
Property; and (iii) any permit to construct any water well, water from which is
intended to be used in connection with the Land or the Adjacent Property;
(collectively, the "Water Rights", and together with the Land, the Adjacent
Property and the Improvements, the "Real Estate");

--------------------------------------------------------------------------------




        (d)   All present and future interest of Mortgagor as lessor, sublessor,
licensor, concessionor, franchisor, Mortgagor, or similar party to any lease,
sublease, license, concession, franchise and other use or occupancy agreement
now or hereafter relating to any of the Real Estate and all renewals,
extensions, amendments, restatements and other modifications thereof
(collectively, the "Occupancy Agreements");

        (e)   All present and future rents, issues, products, earnings,
revenues, payments, profits, royalties and other proceeds and income of the Real
Estate, and of any activities conducted thereon or in connection therewith,
regardless of whether such proceeds or income accrue by virtue of the Occupancy
Agreements, or otherwise (collectively, the "Rents"), subject, however, to the
absolute assignment given to Mortgagee in Section 9 hereof entitled Assignment
of Rents, and to which Section this grant is subject and subordinate;

        (f)    All right, title and interest of Mortgagor, whether now owned or
hereafter acquired, in, or to, any and all present and future awards or
payments, including without limitation, interest on them, and the right to
receive them, which may be made with respect to the Real Estate, the Occupancy
Agreements, and/or the Rents as a result of: (i) the exercise of the right of
eminent domain; (ii) the alteration of the grade of any street; (iii) any loss
of or damage to any building or other improvement included in the Real Estate;
(iv) any other injury to or decrease in the value of the Real Estate, the
Occupancy Agreements, and/or the Rents (including, without limitation, proceeds
of any policy of insurance); and (v) any refund due on account of the payment of
real estate taxes, assessments or other charges levied against or imposed upon
the Real Estate, the Occupancy Agreements, and/or the Rents (collectively, the
"Awards");

        (g)   All development rights, governmental or quasi-governmental
licenses, permits or approvals, zoning rights and other similar rights or
interests which relate to the development, use or operation of, or that benefit
or are appurtenant to, any portion of the Real Estate (collectively, the
"Entitlements");

        (h)   All and singular the tenements, easements, hereditaments and
appurtenances now, or hereafter, belonging to or in any wise appertaining to the
Real Estate, the Rents, the Awards, the Entitlements and the reversion and
reversions, remainder and remainders thereof and all the estate, right, title,
interest or other claim which Mortgagor now has or hereafter may acquire of, in
and to the Real Estate, the Occupancy Agreements, the Rents, the Awards, the
Entitlements and/or any part thereof, with the appurtenances thereto
(collectively, the "Other Interests"); and

        (i)    All right, title and interest of Mortgagor, whether now owned, or
hereafter acquired, in or to, the Personal Property which is referred to below.

The Real Estate, the Occupancy Agreements, the Rents, the Awards, the
Entitlements and the Other Interests are hereinafter collectively referred to as
the "Real Property"; and

        B. Mortgagor grants a security interest to Mortgagee in the following
described collateral, which Mortgagor now has or may hereafter acquire, pursuant
to applicable provisions of the Commercial Code (which is defined by Section 28
below):


DESCRIPTION OF COLLATERAL


        All right, title and interest of Mortgagor, which is now owned, or
hereafter acquired, in or to, any of the following described personal property,
whether now existing or hereafter coming into existence (collectively, the
"Personal Property"):

        (a)   All present and future: (i) accounts; (ii) chattel paper;
(iii) commercial tort claims; (iv) deposit accounts; (v) documents;
(vi) equipment, inventory and other goods of any kind or nature;
(vii) instruments; (viii) investment property; (ix) letter of credit rights;
(x) money;

2

--------------------------------------------------------------------------------

(xi) general intangibles; and (xii) proceeds of any of the foregoing; all as
defined by Article 9 of the Commercial Code;

        (b)   All present and future chattels, furniture, furnishings,
machinery, tools, apparatus, fixtures, building materials, building contents and
building components, all of every kind and nature, and all other tangible
personal property: (i) which is used in connection with, situate in or on,
affixed to, or incorporated into any portion of the Real Property; (ii) which is
used in connection with, situate in or on, affixed to, or incorporated into, any
building, structure or other improvement that is now or that may be hereafter
constructed on or under the Real Property; and/or (iii) in which Mortgagor
otherwise has or acquires an interest; all including, without limitation: (aa)
all lumber, bricks, cement, masonry, steel, doors, windows, fasteners, nails,
bolts, scaffolding, tools, construction supplies, construction equipment and all
other building materials, supplies and equipment of any kind or nature; (bb) all
air conditioning, heating, electrical, lighting, fire fighting and fire
prevention, plumbing, food and beverage preparation, laundry, security, sound,
signaling, telephone, television, entertainment stage, window washing,
irrigation, storage, shop, landscaping, and other equipment and fixtures, of
whatever kind or nature, consisting of, without limitation, air conditioners,
compressors, fans, duct work, thermostats, furnaces, boilers, radiators,
burners, wiring, conduits, cables, generators, transformers, switching gear,
lighting fixtures, sprinkler systems and other fire extinguishing equipment,
fire alarms and other fire detection equipment, piping, pumps, valves, sinks,
toilets, tubs, motors, carts, elevators and other lifts, ovens, refrigerators,
dishwashers and dishwashing equipment, fabric washing and drying equipment, lock
and key systems, surveillance and entry detection systems, speakers, intercoms
and public address systems, hardware, shelving, maintenance and repair equipment
and all other similar items; (cc) all furniture, furnishings, wall coverings,
floor coverings, window coverings, artwork and decorative items including,
without limitation, casino, guest room, bathroom, lobby, bar, restaurant,
storage, retail, meeting, convention, leisure, recreation, office,
administrative and other furniture, furnishings, wall coverings, floor
coverings, window coverings, artwork and decorative items; (dd) all hotel
equipment and supplies, including without limitation, televisions, radios,
telephones, linen, bedding, amenities, carts, recreational equipment, leisure
equipment and all other equipment and supplies utilized in the occupation or
renting of hotel guest rooms and public areas; (ee) all bar and restaurant
equipment and supplies, including, without limitation, kitchen and bar
appliances, pots, pans, plates, dishes, cups, glasses, serving utensils, cooking
utensils and all other equipment and supplies used in the operation of bars
and/or restaurants; (ff) all equipment and supplies utilized in the operation of
a racetrack business; (gg) all cabaret, stage and entertainment equipment and
supplies including, without limitation, stage equipment, sets, spotlights, sound
equipment, musical instruments and other equipment and supplies utilized in the
operation of stage and cabaret shows and other entertainment productions; (hh)
all office and administrative equipment and supplies including, without
limitation, office appliances, filing cabinets, computers, peripheral computer
equipment and other data processing and storage equipment, stationery and other
office supply items, and other office and administrative equipment and supplies;
(ii) all equipment and supplies utilized in the operation of a golf course; (jj)
all indoor and outdoor pool and recreational equipment and supplies; (kk) all
tools and other maintenance and repair equipment; (ll) all landscaping equipment
and supplies; and (mm) all equipment and supplies utilized in connection with
any other activity engaged in by Mortgagor;

        (c)   All present and future supplies, stock in trade, product
components and raw materials which are used in connection with, or in the
conduct of, the business of Mortgagor or in which Mortgagor has or acquires an
interest, including, without limitation: (i) tangible property held for sale or
lease or to be furnished under a contract of service, all raw materials, work in
process and finished goods, all packing materials and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of

3

--------------------------------------------------------------------------------




the foregoing; (ii) all food stuffs, beverages, prepared food and other similar
items; and (iii) all hotel amenities, cleaning supplies, office supplies,
consumables and similar items;

        (d)   All present and future movable tangible property, which is not
otherwise set forth herein, and which is used in connection with, or in the
conduct of, the business of Mortgagor or in which Mortgagor has or acquires an
interest;

        (e)   All present and future accounts receivable, rentals, deposits,
rights to payment, negotiable instruments, writings evidencing a right to
payment and/or a security interest, documents of title, guaranties,
undertakings, surety bonds, insurance policies and notes and drafts which are
owned, or used in connection with, or in the conduct of, the business of
Mortgagor, or in which Mortgagor has or acquires an interest, however created or
arising;

        (f)    All present and future contracts, or agreements and all other
present and future entitlements which are owned, or used in connection with, or
in the conduct of, the business of Mortgagor, or in which Mortgagor has or
acquires an interest, including, without limitation: (aa) all leases and
purchase contracts for equipment, furniture and/or fixtures of any kind and
character relating to the Real Property and the businesses conducted thereon;
and (bb) all goodwill, choses in action, trade secrets, customer lists,
trademarks, trade names and service marks, patents, copyrights, technology,
software, processes, and proprietary information which are owned, or used in
connection with, or in the conduct of, the business of Mortgagor, or in which
Mortgagor has or acquires an interest (including, without limitation, the trade
names of "Scioto Downs," "Brown Jug" and/or any derivation thereof including any
and all state and federal registrations thereof);

        (g)   All present and future depository accounts which are owned, or
used in connection with, or in the conduct of, the business of Mortgagor, or in
which Mortgagor has or acquires an interest including, without limitation, any
demand, time, savings, passbook or like account maintained with any bank,
savings and loan association, credit union or like organization, and all money,
cash and cash equivalents of Mortgagor, whether or not deposited in any such
deposit account;

        (h)   All present and future revenues, receipts, profits, payments and
income of any nature whatsoever, in which Mortgagor now owns or hereafter
acquires an interest, regardless of whether such items are derived from or
received with respect to hotel rooms, banquet facilities, convention facilities,
retail premises, bars, restaurants, racetrack operations, or any other
facilities on the Real Property and regardless of whether such items are derived
from any other source;

        (i)    All present and future information, books, records, computer
hardware, computer peripheral equipment, software and computer systems which are
owned, or used in connection with, or in the conduct of, the business of
Mortgagor, or in which Mortgagor has or acquires an interest including, without
limitation: (aa) books of account and ledgers of every kind and nature, all
electronically recorded data relating to Mortgagor or any of its businesses, all
receptacles and containers for such records, and all files and correspondence;
(bb) all player tracking, racetrack and customer monitoring information,
software, computers, equipment and systems; (cc) all other hotel, racetrack,
bar, restaurant and hospitality information, software, computers, equipment and
systems; and (dd) all licenses, contracts, leases and other agreements and
entitlements relating to any such items;

        (j)    All present and future stocks, bonds, debentures, certificated
and uncertificated securities, subscription rights, options, warrants, puts,
calls, certificates, partnership interests, joint venture interests,
investments, security accounts, commodity accounts, and/or brokerage accounts
which are owned, or used in connection with, or in the conduct of, the business
of Mortgagor, or in which Mortgagor has or acquires an interest and all rights,
preferences, privileges, dividends, distributions, redemption payments, or
liquidation payments with respect thereto;

4

--------------------------------------------------------------------------------




        (k)   All right, title and interest of Mortgagor in and to all leases,
licenses, concessions, or similar agreements whether or not specifically herein
described which now or may hereafter pertain to the Real Property and all
amendments to the same, including, but not limited to the following: (aa) all
payments due and to become due under such agreements, whether as rent, damages,
insurance payments, condemnation awards, or otherwise; (bb) all claims, rights,
powers, privileges and remedies under such agreements; and (cc) all rights of
Mortgagor under such leases to exercise any election or option, or to give or
receive any notice, consent, waiver or approval, or to accept any surrender of
the premises or any part thereof, together with full power and authority in the
name of Mortgagor or otherwise, to demand and receive, enforce, collect, or
receipt for any or all of the foregoing, to endorse or execute any checks or any
instruments or orders, to file any claims or to take any action which Mortgagee
may deem necessary or advisable in connection therewith;

        (l)    All plans, specifications, soil reports, engineering reports,
land planning maps, surveys, and any other reports, exhibits or plans used or to
be used in connection with the construction, planning, operation or maintenance
of the Real Property, together with all amendments and modifications thereof;

        (m)  The Water Rights;

        (n)   The Awards;

        (o)   The Entitlements;

        (p)   All other tangible and intangible property of Mortgagor;

        (q)   All present and future accessions, appurtenances, components,
repairs, repair parts, spare parts, replacements, substitutions, additions,
issue and/or improvements to or of or with respect to any of the foregoing;

        (r)   All rights, remedies, powers and/or privileges of Mortgagor with
respect to any of the foregoing; and

        (s)   Any and all proceeds, products, rents, income and profits of any
of the foregoing, including, without limitation, all money, entitlements, rights
to payment and any other tangible or intangible property received upon the sale
or disposition of any of the foregoing.

        SUBJECT, HOWEVER, to the following:

        (i)    The right of Mortgagor to sell or otherwise dispose of Personal
Property in the ordinary course of business, free and clear of the lien hereof,
provided, and to the extent, that such sale or other disposition is permitted
under the terms of the Credit Agreement (which is referred to below); and

        (ii)   As to the fixtures and equipment covered hereby, the leases
and/or purchase money security interests pursuant to which Mortgagor has
acquired an interest in such fixtures and equipment provided, and to the extent,
that such leases and/or purchase money security interests are permitted under
the terms of the Credit Agreement.

        The Real Property and the Personal Property described hereinabove are
hereinafter collectively referred to as the "Property." The parties intend for
this Mortgage to create a lien on and security interest in the Property, and, as
provided in Section 9 hereof entitled Assignment of Rents, an absolute
assignment of the Rents, all in favor of Mortgagee. To the extent any of said
Property and/or Rents are not encumbered by a perfected lien or security
interest created above, and are not absolutely assigned by the assignment set
forth in Section 9 below, it is the intention of the parties that such Property
and/or Rents shall constitute "proceeds, product, offspring, rents or profits"
(as defined in and for the purposes of Section 552(b) of the United States
Bankruptcy Code, as such section may be modified or

5

--------------------------------------------------------------------------------

supplemented) of the Real Property and/or "fees, charges, accounts, or other
payments for the use or occupancy of rooms and other public facilities in. . .
lodging properties," as applicable (as such terms are defined in and for the
purpose of Section 552(b) of the United States Bankruptcy Code, as such Section
may be modified or supplemented).


FOR THE PURPOSE OF SECURING:


        A. Payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including payment of amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), of: (i) the principal
sum which is, at any time, advanced and unpaid under the Credit Facility (as
defined in the Credit Agreement, referred to below), not to exceed Fifty Million
Dollars ($50,000,000.00) at any one time, all on a revolving line of credit
basis; (ii) interest and other charges accrued on said principal sum, or accrued
on interest and other charges then outstanding under the Credit Facility (all
including, without limitation, interest and other charges that, but for the
filing of a petition in bankruptcy with respect to any of the Borrowers
(referred to below) would accrue on such obligations); and (iii) any other
obligations of Borrowers, or any or them, under the RLC Note referred to below;
all according to the terms of a Revolving Credit Note dated March 28, 2003
which: (aa) is made by the Original Borrowers (referred to below); (bb) has been
assumed by Mortgagor, on a joint and several basis with the Original Borrowers,
pursuant to an Assumption and Consent Agreement dated concurrently, or
substantially concurrent, herewith, executed by Mortgagor and Mortgagee (the
"Assumption Agreement"); (cc) is payable to the order of Mortgagee according to
the tenor and effect of said Revolving Credit Note; and (dd) has a maturity date
of April 1, 2008, subject to Mortgagee's right to accelerate the makers'
obligations thereunder pursuant to Mortgagee's rights and remedies under the
Loan Documents (which are defined in the Credit Agreement); and all renewals,
extensions, amendments, restatements, replacements, substitutions and other
modifications of said Revolving Credit Note (hereinafter collectively referred
to as the "RLC Note").

        B. Payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including payment of amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), of: (i) the
principal sum which is, at any time, advanced and unpaid under the Swingline
Facility (as defined in the Credit Agreement), not to exceed Ten Million Dollars
($10,000,000.00) at any one time, all on a revolving line of credit basis;
(ii) interest and other charges accrued on said principal sum, or accrued on
interest and other charges then outstanding under the Swingline Facility (all
including, without limitation, interest and other charges that, but for the
filing of a petition in bankruptcy with respect to Borrowers, or any of them,
would accrue on such obligations); and (iii) any other obligations of Borrowers,
or any of them, under the S/L Note referred to below; all according to the terms
of a Swingline Note dated March 28, 2003 which: (aa) is made by the Original
Borrowers; (bb) has been assumed by Mortgagor, on a joint and several basis with
the Original Borrowers, pursuant to the Assumption Agreement; (cc) is payable to
the order of the Swingline Lender (referred to below) according to the tenor and
effect of said Swingline Note; and (dd) has a maturity date of March 22, 2008,
subject to Mortgagee's right to accelerate the makers' obligations thereunder
pursuant to Mortgagee's rights and remedies under the Loan Documents; and all
renewals, extensions, amendments, restatements, replacements, substitutions and
other modifications thereof (hereinafter referred to as the "S/L Note"). The RLC
Note and S/L Note are collectively referred to herein as the "Notes."

6

--------------------------------------------------------------------------------

        C. Payment and performance of every obligation, covenant, promise and
agreement of Borrowers, to: (i) reimburse the L/C Issuer (which is referred to
below) for amounts disbursed under any letter of credit issued pursuant to the
L/C Facility (as defined in the Credit Agreement); and (ii) pay any amounts
required under any instrument executed by any of the Borrowers in connection
with the issuance of any letter of credit under the L/C Facility.

        D. Payment and performance of every obligation, covenant, promise and
agreement of Mortgagor herein contained or incorporated herein by reference
(other than obligations which Mortgagor may have under Section 2 hereof to make
payment or perform under the Environmental Certificate which is defined by
Section 31 below), including, without limitation, reimbursement of any sums paid
or advanced by Mortgagee or any of the Banks (which are defined below) pursuant
to the terms hereof.

        E. Payment of the expenses and costs incurred or paid by Mortgagee or
any of the Banks in the preservation and enforcement of the rights and remedies
of Mortgagee and the duties and liabilities of Mortgagor hereunder, including,
but not by way of limitation, reasonable attorney's fees, court costs, witness
fees, expert witness fees, collection costs, foreclosures costs, and reasonable
costs and expenses paid by Mortgagee or any of the Banks in performing for the
account of Mortgagor any obligation of said Mortgagor.

        F. Payment of any sums which may hereafter be owing by Borrowers, or any
of them, to any of the Banks or any of their affiliates, under the terms of any
interest rate swap agreement, interest rate cap agreement, basis swap agreement,
forward rate agreement, interest collar agreement or interest floor agreement to
which Borrowers, or any of them, may be a party, or under any other agreement or
arrangement to which Borrowers, or any of them, may be a party, which in each
case is designed to protect Borrowers, or any of them, as the case may be,
against fluctuations in interest rates or currency exchange rates with respect
to any other indebtedness secured by the Mortgage.

        G. Payment and performance of all future advances and other obligations
that Mortgagor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee, when a writing evidences the parties' agreement that the
advance or obligation be secured by this Mortgage.

        H. Performance and payment of every obligation, warranty,
representation, covenant, agreement and promise of Borrowers, or any of them,
contained in, or established by, that certain Third Amended and Restated Credit
Agreement dated March 28, 2003 (the "Original Credit Agreement") executed by and
among MOUNTAINEER PARK, INC., a West Virginia corporation, MTR GAMING
GROUP, INC., a Delaware corporation, SPEAKEASY GAMING OF LAS VEGAS, INC., a
Nevada corporation, SPEAKEASY GAMING OF RENO, INC., a Nevada corporation,
PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation, and RACING
ACQUISITION, INC., an Ohio corporation (collectively referred to herein as the
"Original Borrowers"), the Lenders therein named (each, together with any entity
which hereafter becomes a Lender under the Credit Agreement, being individually
referred to herein as a "Lender" and collectively referred to herein as the
"Lenders"), the Swingline Lender therein named (together with its successors and
assigns, referred to herein as the "Swingline Lender"), the L/C Issuer named
therein (together with its successors and assigns, referred to herein as the
"L/C Issuer"), and Wells Fargo Bank, National Association, as administrative and
collateral agent for the Lenders, the Swingline Lender and the L/C Issuer
(referred to herein, in such capacity, together with its successors and assigns,
as the "Agent Bank" and, together with the Lenders, the Swingline Lender and the
L/C Issuer, collectively referred to herein as the "Banks"), as said Original
Credit Agreement has been amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated June 18, 2003 executed by Original Borrowers
and the Banks, and as said Original Credit Agreement may be further renewed,
extended, amended, restated, replaced, substituted or otherwise modified from
time to time (collectively, the "Credit Agreement"); excluding, however, any
obligation which any of the Borrowers may have thereunder to perform any
obligations

7

--------------------------------------------------------------------------------


under the Environmental Certificate. All references herein to the "Borrowers"
shall be to the Original Borrowers, Mortgagor and any other person or entity
which hereafter becomes a Borrower under the Credit Agreement. Pursuant to the
Assumption Agreement, Mortgagor has assumed, on a joint and several basis with
the Original Borrowers, all obligations of the borrowers under the Credit
Agreement (among other obligations).

        I. Performance and payment of every obligation, warranty,
representation, covenant, agreement and promise of Borrowers, or any of them,
contained in, or established by, any of the Loan Documents (other than the
Environmental Certificate).

        J. Payment of any and all amounts advanced by Mortgagee with respect to
the Property for the payment of taxes, assessments, insurance premiums or costs
incurred for the protection of the Property, as contemplated by Section 5301.23
3 of the Ohio Revised Code, together with interest at the Default Rate (as
defined by the Credit Agreement).

        The foregoing are collectively referred to herein as the "Secured
Obligations." The Secured Obligations include, without limitation, the
obligation to repay advances under the Credit Facility, together with accrued
interest thereon, which advances may include, without limitation: (i) future
advances which are made subsequent to the date when this Mortgage is recorded in
the Official Records of Franklin County, Ohio; and (ii) revolving credit
advances which are made after the credit amount being advanced has previously
been borrowed or reborrowed and thereafter repaid; all including, without
limitation, advances which are made when the principal balance of the Secured
Obligations is zero ($0.00). All such advances shall be secured to the same
extent, and with the same priority, as if they were each made on the date
hereof. Interest accrues, as part of the Secured Obligations, at interest rates
which may vary from time to time.    All persons who may have or acquire an
interest in all or any part of the Property will be considered to have notice
of, and will be bound by, the terms of the Secured Obligations and each other
agreement or instrument made or entered into in connection with each of the
Secured Obligations. Mortgagor expressly understands and agrees that this
Mortgage secures future advances or extensions of credit with interest thereon
that the Mortgagee shall make to Mortgagor from time to time. All advances,
whether made at the time of recording hereof or to be made in the future, are
secured by this Mortgage as if made on the date of recording hereof. However,
the aggregate maximum principal amount of the indebtedness secured hereunder at
any one time outstanding shall not exceed the sum of Fifty Million Dollars
($50,000,000.00).

AND THIS INDENTURE FURTHER WITNESSETH:

        1.    Certain Representations and Warranties of Mortgagor.    Mortgagor
represents, warrants and covenants that:

        (a)   This Mortgage creates a mortgage lien and/or, to the extent
applicable, a security interest on the Property, which lien and/or security
interest shall, at all times, have the lien priority which is required by
Section 5.29 of the Credit Agreement; and

        (b)   Neither Mortgagor, nor any Affiliate of Mortgagor (as defined in
the Credit Agreement), has any interest in any real property, not encumbered
hereby, which is utilized in any material manner in connection with the use
and/or operation of said Real Property or which is necessary and required for
the use and operation of said Real Property.

        2.    Payment of Secured Obligations.    Mortgagor shall pay, or cause
to be paid, when due: (i) the principal of, and interest on, the indebtedness
evidenced by the Notes; (ii) all charges, fees and other sums as provided in the
Loan Documents (as defined in the Credit Agreement) including, without
limitation, all reasonable costs, fees and expenses of this Mortgage incurred by
Mortgagee in connection with any default hereunder or under the Credit
Agreement; (iii) the principal of, and

8

--------------------------------------------------------------------------------

interest on, any future advances secured by this Mortgage; and (iv) the
principal of, and interest on, any other indebtedness secured by this Mortgage.

        3.    Compliance with Laws.    Mortgagor shall comply in all material
respects with all applicable material existing and future laws, rules,
regulations, orders, ordinances and requirements of all Governmental Authorities
(as defined in the Credit Agreement), and with all recorded covenants and
restrictions affecting the Real Property.

        4.    Maintenance of Property.    Except to the extent that any of the
following would be prohibited under, or would constitute a violation of, the
terms and conditions of the Credit Agreement, Mortgagor agrees: (a) to properly
care for and keep said Property in good condition and repair; (b) not to remove,
demolish or substantially alter any material building on the Real Property,
except upon the prior written consent of Mortgagee; (c) to complete promptly and
in a good and workmanlike manner any building or other improvement which may be
constructed thereon, and to pay when due all claims for labor performed and
materials furnished therefor (subject to Mortgagor's right to contest the
validity or amount of mechanic's and/or materialman's liens in accordance with
Section 5.03 of the Credit Agreement); (d) not to commit or permit any waste or
deterioration of the Property (ordinary wear and tear, casualty and condemnation
excepted); (e) not to commit, suffer or permit any act to be done, or condition
to exist, in or upon said Property in material violation of any law, covenant,
condition or restriction now, or hereafter, affecting said Property (including
any which require alteration or improvement thereof); (f) to keep and maintain
all grounds, sidewalks, roads, parking and landscaped areas situate on the
Property in good and neat order and repair; (g) not to drill or extract or enter
into any lease for the drilling for or extraction of oil, gas or other
hydrocarbon substances or any mineral of any kind or character on or from the
Property or any part thereof; (h) not to apply for, willingly suffer or permit
any subdivision, change in zoning, change in land use regulation, or inclusion
within a general improvement district or similar assessment mechanism, with
regard to any portion of the Real Property without the prior written consent of
Mortgagee; and (i) except as otherwise permitted in the Credit Agreement, to do
all other acts, in a timely and proper manner, which, from the character or use
of the Property, may be reasonably necessary to maintain and preserve its value,
the specific enumerations herein not excluding the general.

        5.    Insurance.    During the continuance of this Mortgage, Mortgagor
shall obtain, or cause to be obtained, and shall maintain or cause to be
maintained, at all times throughout the terms of the Credit Facility, at its own
cost and expense, and shall deposit with Mortgagee, Certificates of Insurance,
and/or such other documentation, all in a form and substance, and at such times,
as is required under Section 5.09 of the Credit Agreement. All monies received
from "All Risk" insurance policies (including flood and earthquake policies)
covering any of the Property shall be paid directly to Mortgagee and:
(i) retained by Mortgagee; or (ii) released to Mortgagor by Mortgagee; all in
accordance with Section 8.02 of the Credit Agreement. Nothing in this Mortgage
shall be deemed to excuse Mortgagor from restoring, repairing and maintaining
the Property, as herein provided, regardless of whether or not insurance
proceeds are available for restoration, whether or not any such proceeds are
sufficient in amount, or whether or not the Property can be restored to the same
condition and character as existed prior to such damage or destruction.

        6.    Taxes and Assessments.    Mortgagor shall pay all taxes,
assessments and other governmental charges or levies affecting said Property, or
any part thereof, in the manner required by the Credit Agreement except such
taxes, assessments and other governmental levies as are being contested in good
faith in the manner provided by Section 4.07 or Section 5.10 of the Credit
Agreement.

        7.    Lien Claims.    If any mechanic's lien or materialman's lien shall
be recorded, filed or suffered to exist against the Property or any interest
therein by reason of any work, labor, services or materials supplied, furnished
or claimed to have been supplied and furnished in connection with any work of
improvement upon the Property, said lien or claim shall be paid, released or
otherwise discharged of

9

--------------------------------------------------------------------------------


record to the extent required by, and in accordance with, Section 5.03 of the
Credit Agreement. Notwithstanding the provisions of said Section 5.03:

        (a)   Mortgagee shall be and hereby is authorized and empowered to do,
as mortgagee, all things provided to be done in the mechanics' lien law of the
State of Ohio (including Section 1311.14 of the Ohio Revised Code), and all acts
amendatory or supplementary thereto; and

        (b)   Mortgagor shall file an appropriate Notice of Commencement
pursuant to Section 1311.04 of the Ohio Revised Code in the office of the county
recorder in the county where the Premises is located after the recording of this
Mortgage and prior to the commencement of any construction, demolition or
renovation activities on or to the Premises. If Mortgagor fails to file a Notice
of Commencement in connection with any construction, renovation or demolition
activities on or to the Premises, Mortgagee may do so, and all costs and
expenses incurred by Mortgagee in making such filing, including but not limited
to costs and expenses incurred in obtaining the information required to make
such filing and the costs of preparing and recording the Notice of Commencement,
shall be immediately due and payable by Mortgagor to Mortgagee and, until paid,
shall be additional indebtedness of Mortgagor to Mortgagee secured by this
Mortgage and on which interest shall accrue at the Default Rate expressed in the
Credit Agreement. Mortgagor acknowledges and agrees that Mortgagee is not, and
shall not be deemed to be, an agent of Mortgagor in connection with any
construction, demolition or renovation activities undertaken by Mortgagor.
Mortgagor indemnifies and shall defend and hold harmless Mortgagee from and
against any claims against Mortgagee relating to any construction, demolition or
renovation activities undertaken by Mortgagor.

        8.    Easements.    If an easement or other incorporeal right
(collectively, an "Easement") constitutes any portion of the Real Property,
Mortgagor shall not amend, change, terminate or modify such Easement, or any
right thereto or interest therein, without the prior written consent of
Mortgagee, which consent may be withheld in Mortgagee's sole discretion, and any
such amendment, change, termination or modification without such prior written
consent shall be deemed void and of no force or effect. Mortgagor agrees to
perform all obligations and agreements with respect to said Easement and shall
not take any action or omit to take any action, which would effect or permit the
termination thereof. Upon receipt of notice, or otherwise becoming aware, of any
default or purported default under any Easement, by any party thereto, Mortgagor
shall promptly notify Mortgagee in writing of such default or purported default
and shall deliver to Mortgagee copies of all notices, demands, complaints or
other communications received or given by Mortgagor with respect to any such
default or purported default.

        9.    Assignment of Rents.    

        (a)   Mortgagor hereby presently, absolutely and unconditionally assigns
to Mortgagee, which assignment shall be effective without Mortgagee having to
first take possession of the Property, all of Mortgagor's interests in any and
all present and future Occupancy Agreements and Rents, reserving unto Mortgagor
the right, prior to the occurrence of any Event of Default (as defined in the
Credit Agreement), to collect and retain the Rents as they may become due and
payable. Upon the occurrence of any Event of Default as defined in the Credit
Agreement, such license reserved to Mortgagor shall be immediately revoked
without further demand or notice, and any Rents, including those past due,
unpaid or undetermined, may be collected by Mortgagee or its agent. In addition
to any other actions which may be taken by Mortgagee to collect the Rents in
accordance herewith, Mortgagee may, at any time, by a receiver to be appointed
by a court of competent jurisdiction in accordance with subsection 19(b) below,
enter upon and take possession of said Property, or any part thereof, and
exercise such rights and remedies as are provided by subsections 19(b) and 19(c)
below including, without limitation, suing for or otherwise collecting

10

--------------------------------------------------------------------------------

the Rents (including those past due or unpaid). All Rents collected hereunder,
less costs and expenses of operation and collection (including reasonable
attorneys' fees), shall be applied towards satisfaction of the Secured
Obligations, in such order as is required under the Credit Agreement. The
collection of such Rents, and the application thereof as aforesaid, shall not
cure or constitute a waiver of any default or notice of default hereunder or
invalidate any act done pursuant to such notice. Mortgagor and Mortgagee intend
that this assignment shall be a present, absolute and unconditional assignment,
not an assignment for additional security only, and shall, immediately upon the
execution hereof, subject to the license granted above, give Mortgagee, and its
agent, the right to collect the Rents and to apply them as aforesaid. Nothing
contained herein, nor any collection of Rents by Mortgagee, or its agent or a
receiver, shall be construed to make Mortgagee: (i) a "Mortgagee-in-Possession"
of the Property so long as Mortgagee has not itself entered into actual
possession of the Property; (ii) responsible for performing any of the
obligations of the lessor under any Occupancy Agreement; (iii) responsible for
any waste committed by lessees or any other parties, any dangerous or defective
condition of the Property, or any negligence in the management, upkeep, repair
or control of the Property; or (iv) liable in any manner for the Property or the
use, occupancy, enjoyment or operation of all or any part of it (provided that
this clause (iv) shall not act to relieve Mortgagee from liability resulting
from the gross negligence or willful misconduct of Mortgagee).

        (b)   Mortgagor hereby represents that there are no assignments or
pledges of any leases of, or rentals or income from, said Property now in effect
and covenants that, until Credit Facility Termination (as defined in the Credit
Agreement), it will not make any such assignment or pledge to anyone other than
Mortgagee.

        10.    Performance by Mortgagee.    Should Mortgagor fail to make any
payment or perform any act which it is obligated to make or perform hereunder or
under the Credit Agreement, then Mortgagee, without giving notice to Mortgagor,
or any successor in interest of Mortgagor, and without releasing Mortgagor from
any obligation hereunder, may make such payment or perform such act and incur
any liability, or expend whatever amounts, in its discretion, it may deem
necessary therefor. All sums incurred or expended by Mortgagee, under the terms
of this Section, shall become due and payable by Mortgagor to the Mortgagee, on
the next interest or installment payment date under any of the promissory notes
secured hereby and shall bear interest until paid at an annual percentage rate
equal to the Default Rate expressed in the Credit Agreement. In no event shall
such payment or performance of any such act by Mortgagee be construed as a
waiver of the default occasioned by Mortgagor's failure to make such payment(s)
or perform such act(s).

        11.    Actions Affecting Property.    Mortgagor promises and agrees that
if, during the existence of this Mortgage, there shall be commenced or pending
any suit or action affecting said Property, or any part thereof, or the title
thereto, or if any adverse claim for or against said Property, or any part
thereof, be made or asserted, it will appear in and defend any such matter
purporting to affect the security of this Mortgage and will pay all costs and
damages arising because of such action.

        12.    Eminent Domain.    Any award of damages in connection with any
condemnation or similar actions in regard to said Property, or any part thereof,
shall be paid directly to Mortgagee and shall be: (i) retained by Mortgagee; or
(ii) released to Mortgagor by Mortgagee; all in accordance with Section 8.02 of
the Credit Agreement.

        13.    Subrogation.    To the extent that any sums advanced by Mortgagee
are used to pay any outstanding lien, charge or prior encumbrance against the
Property, such sums shall be deemed to have been advanced by Mortgagee at the
request of Mortgagor and Mortgagee shall be subrogated to any and all rights and
liens held by any owner or holder of such outstanding liens, charges and prior
encumbrances, regardless of whether said liens, charges or encumbrances are
released.

11

--------------------------------------------------------------------------------


        14.    Due on Sale.    If Mortgagor shall be voluntarily, or
involuntarily, divested of title or possession of any Property, by merger or
otherwise, or shall lease, sell, convey, further encumber or in any other manner
voluntarily or involuntarily alienate any of its interest in any of the
Property, or shall enter into an agreement to do any of the foregoing, other
than as permitted in the Credit Agreement, any indebtedness or obligation
secured hereby, irrespective of the maturity dates expressed in any notes
evidencing the same, shall at the option of Mortgagee, and upon the giving of
any notice which may be required under the Credit Agreement, immediately become
due and payable.

        15.    Partial or Late Payment.    By accepting payment of any sum
secured hereby after its due date, Mortgagee does not waive its right either to
require prompt payment, when due, of all other sums so secured or to declare
default, as herein provided, for failure to so pay.

        16.    Releases, Extensions, Modifications and Additional
Security.    From time to time, Mortgagee may perform any of the following acts
without incurring any liability or giving notice to any person:

        (a)   Release any person liable for payment of any Secured Obligation;

        (b)   Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

        (c)   Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security;

        (d)   Alter, substitute or release any property securing the Secured
Obligations;

        (e)   Consent to the making of any plat or map of the Property or any
part of it;

        (f)    Join in granting any easement or creating any restriction
affecting the Property;

        (g)   Join in any subordination or other agreement affecting this
Mortgage or the lien of it; or

        (h)   Release the Property or any part of it.

        17.    Release.    Upon payment in full of the Secured Obligations and
all other then accrued indebtedness, performance in full of all obligations
hereunder, and occurrence of Credit Facility Termination, as defined in the
Credit Agreement, Mortgagee, at Mortgagor's expense, shall release the liens and
security interests created by this Mortgage.

        18.    Right of Mortgagee to Appear.    If, during the continuance of
this Mortgage, there be commenced or pending any suit or action affecting the
Property, or any part thereof, or the title thereto, or if any adverse claim for
or against the Property, or any part thereof, be made or asserted (unless such
suit, action or claim is being contested in good faith by Mortgagor and
Mortgagor shall have established and maintained adequate reserves in accordance
with generally accepted accounting principles for the full payment and
satisfaction of such suit or action if determined adversely to Mortgagor),
Mortgagee may appear or intervene in the suit or action and retain counsel
therein and defend same, or otherwise take such action therein as they may be
advised, and may settle or compromise same or the adverse claim; and in that
behalf and for any of the purposes may pay and expend such sums of money as
Mortgagee may deem to be necessary and Mortgagor shall reimburse Mortgagee for
such sums expended, together with accrued interest thereon, at the Default Rate
which is defined in the Credit Agreement.

        19.    Remedies.    Upon, and at any time subsequent to, the occurrence
of an Event of Default, as defined in the Credit Agreement, Mortgagee will be
entitled to invoke any and all of the following

12

--------------------------------------------------------------------------------

rights and remedies, all of which will be cumulative, it being provided that
exercise of any one or more of such rights and remedies shall not constitute an
election of remedies:

        (a)   With respect to any Event of Default as defined in Section 7.01 of
the Credit Agreement (other than Events of Default as defined in subsections
7.01(g), (h) or (i) of the Credit Agreement), all sums secured hereby shall, at
the option of Mortgagee, and upon the giving of notice required by the Credit
Agreement, if any, become immediately due and payable. With respect to any Event
of Default as defined in any of subsections 7.01(g), (h) or (i) of the Credit
Agreement, all sums secured hereby shall automatically become due and payable
without notice and without any action on the part of Mortgagee.

        (b)   Mortgagee may apply to any court of competent jurisdiction, by ex
parte application or otherwise, for, and obtain appointment of, a receiver for
the Property or any part thereof, without notice to Mortgagor or anyone claiming
under Mortgagor, as a matter of absolute right, and without regard to the then
value of the Property, the adequacy of any security for the obligations secured
hereby or the solvency of any person or entity liable therefor, and Mortgagor
hereby irrevocably consents to such appointment and waives notice of any
application therefor. Any such receiver or receivers shall have all the usual
powers of receivers in like or similar cases and all the powers of Mortgagee in
case of entry as provided by subsection (c) below and as provided in the Credit
Agreement and shall continue as such and exercise all such powers until the
termination of such receivership with the consent of Mortgagee or pursuant to an
order of a court of competent jurisdiction. All expenses incurred by the
receiver or his agents, including obligations to repay funds borrowed by the
receiver, shall constitute a part of the obligations secured hereby. Any
revenues collected by the receiver shall be applied first to the expenses of the
receivership, including attorneys' fees incurred by the receiver and by
Mortgagee, together with interest thereon at the Default Rate (as defined the
Credit Agreement) from the date incurred until repaid, and the balance shall be
applied toward the obligations secured hereby or in such other manner as the
court may direct. Mortgagee may also request, in connection with any foreclosure
proceeding hereunder, that the Ohio State Racing Commission, to the extent
permissible by law, petition the applicable court of competent jurisdiction for
appointment of a supervisor to conduct the normal racetrack and related
activities on the Property following such foreclosure proceeding.

        (c)   Mortgagee, in person, by agent or by court appointed receiver,
under subsection (b) above, may enter, take possession of, manage and operate
all or any part of the Property, subject to applicable laws, and may also do any
and all other things in connection with those actions that Mortgagee may, in its
sole discretion, consider necessary and appropriate to protect the security of
this Mortgage; all with or without process of law, and without liability to
Mortgagor or to any other owner or owners of the Property. Such other things may
include, among other things, any of the following: taking and possessing all of
Mortgagor's or the then owner's books and records with respect to the Property;
obtaining and evicting tenants in accordance with any applicable leases; fixing
or modifying rents in accordance with any applicable leases; collecting and
receiving any payment of money owing to Mortgagor with respect to the Property;
completing construction; and contracting for and making repairs and alterations.
If Mortgagee so requests, Mortgagor shall assemble all of the Property that has
been removed from the Real Property in violation of any of the Loan Documents
(as defined in the Credit Agreement) and make all of it available to Mortgagee
at the site of the Real Property. Mortgagor hereby irrevocably constitutes and
appoints Mortgagee (or, if applicable, Mortgagee's receiver) as Mortgagor's
attorney-in-fact to perform such acts and execute such documents as Mortgagee in
its sole discretion may consider to be appropriate in connection with taking
these measures. All expenses incurred by Mortgagee or its agents under this
subsection 19(c) shall constitute a part of the obligations secured hereby. Any
revenues collected by Mortgagee shall be applied first to the expenses so
incurred (including attorneys' fees) together with interest thereon at the
Default Rate (as defined the Credit

13

--------------------------------------------------------------------------------




Agreement) from the date incurred until repaid, and the balance shall be applied
toward the obligations secured hereby or in such other manner as the court may
direct. Regardless of any provision of this Mortgage, or the Credit Agreement,
Mortgagee shall not be considered to have accepted any personal property (other
than cash or immediately available funds which have been actually, and
indefeasibly, delivered to Mortgagee and are not held in the hands of a receiver
or other third party) in satisfaction of any obligation of Mortgagor to
Mortgagee, unless Mortgagee has given express written notice of Mortgagee's
election of that remedy in accordance with the Commercial Code. Any person, or
persons in possession of all or any part of the Property upon exercise of any
remedies under this subsection 19(c) shall be deemed a tenant at will and shall
at once surrender such possession on demand of Mortgagee, a receiver, or the
agent of either of them.

        (d)   Mortgagee may cure any breach or default of Mortgagor, and if it
chooses to do so in connection with any such cure, Mortgagee may also enter the
Property and/or do any and all other things which it may in its sole discretion
consider necessary and appropriate to protect the security of this Mortgage,
including, without limitation, completing any improvements then under
construction at the Property (to the extent that Mortgagor's failure to properly
complete any such construction may constitute an Event of Default). Such other
things may include: appearing in and/or defending any action or proceeding which
purports to affect the security of, or the rights or powers of Mortgagee under,
this Mortgage; paying, purchasing, contesting or compromising any encumbrance,
charge, lien or claim of lien which in Mortgagee's sole judgment is or may be
senior in priority to this Mortgage, such judgment of Mortgagee to be conclusive
as among the parties to this Mortgage; obtaining insurance and/or paying any
premiums or charges for insurance required to be carried under the Credit
Agreement; otherwise caring for and protecting any and all of the Property;
and/or employing counsel, accountants, contractors and other appropriate persons
to assist Mortgagee. Mortgagee may take any of the actions permitted under this
subsection 19(d) either with or without giving notice to any person. Any amounts
expended by Mortgagee under this subsection 19(d) shall be secured by this
Mortgage.

        (e)   Mortgagee shall have the right, in one or several concurrent or
consecutive proceedings, to foreclose the lien hereof upon the Property or any
part thereof, for the Secured Obligations, or any part thereof, by any
proceedings appropriate under applicable law. Mortgagee or its nominee may bid
and become the purchaser of all or any part of the Property at any foreclosure
or other sale hereunder, and the amount of Mortgagee's successful bid shall be
credited on the Secured Obligations. Without limiting the foregoing, Mortgagee
may proceed by a suit or suits in law or equity, whether for specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure under the judgment
or decree of any court of competent jurisdiction.

        (f)    The rights and remedies of Mortgagee upon the occurrence of one
or more Events of Default as defined in the Credit Agreement (whether such
rights and remedies are conferred by statute, by rule of law, by this Mortgage,
by any Loan Document, as defined in the Credit Agreement, or otherwise) may be
exercised by Mortgagee, in the sole discretion of Mortgagee, either
alternatively, concurrently, or consecutively in any order. The exercise by
Mortgagee at the express direction of Mortgagee, of any one or more of such
rights and remedies shall not be construed to be an election of remedies nor a
waiver of any other rights and remedies Mortgagee might have unless, and limited
to the extent that, Mortgagee shall so elect or so waive by an instrument in
writing delivered to Mortgagor. Without limiting the generality of the
foregoing, to the extent that this Mortgage covers both Real Property and
Personal Property, Mortgagee may, in the sole discretion of Mortgagee, either
alternatively, concurrently, or consecutively in any order:

        (i)    proceed as to both the Real Property and Personal Property in
accordance with Mortgagee's rights and remedies in respect of the Real Property;
or

        (ii)   proceed as to the Real Property in accordance with Mortgagee's
rights and remedies in respect of the Real Property and proceed as to the
Personal Property in accordance with Mortgagee's rights and remedies in respect
of the Personal Property.

14

--------------------------------------------------------------------------------





If Mortgagee should elect to proceed as to both the Real Property and Personal
Property collateral in accordance with Mortgagee's rights and remedies in
respect to the Real Property:

        (i)    all, or any portion of, the Real Property and all, or any portion
of, the Personal Property may be sold, in the manner and at the time(s) and
place(s) provided in this Mortgage, in one lot, or in separate lots consisting
of any combination or combinations of Real Property and Personal Property, as
the Mortgagee may elect, in the sole discretion of Mortgagee.

        (ii)   Mortgagor acknowledges and agrees that a disposition of the
Personal Property collateral in accordance with Mortgagee's rights and remedies
in respect of Real Property, as hereinabove provided, is a commercially
reasonable disposition of said collateral.

If Mortgagee should elect to proceed as to the Personal Property collateral in
accordance with Mortgagee's rights and remedies with respect to personal
property, Mortgagee shall have all the rights and remedies conferred on a
Mortgagee by the Uniform Commercial Code-Secured Transactions (NRS 104.9101 et
seq.; as amended and recodified from time to time).

        (g)   Every right, power and remedy granted to Mortgagee in this
Mortgage shall be cumulative and not exclusive, and in addition to all rights,
powers and remedies granted at law or in equity or by statute, and each such
right, power and remedy may be exercised from time to time and as often and in
such order as may be deemed expedient by Mortgagee, and the exercise of any such
right, power or remedy shall not be deemed a waiver of the right to exercise, at
the time or thereafter, any other right, power or remedy.

        20.    Conduct of Foreclosure Sale.    

        (a)   If the Property consists of more than one lot, parcel or item of
property, Mortgagee may:

        (i)    Designate the order in which the lots, parcels and/or items shall
be sold or disposed of or offered for sale or disposition; and

        (ii)   Elect to dispose of the lots, parcels and/or items through a
single consolidated sale or disposition to be held or made under or in
connection with judicial proceedings, or by virtue of a judgment and decree of
foreclosure and sale; or through two or more such sales or dispositions; or in
any other manner Mortgagee may deem to be in its best interests (any such sale
or disposition, a "Foreclosure Sale" and any two or more, "Foreclosure Sales").

If Mortgagee chooses to have more than one Foreclosure Sale, Mortgagee at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Mortgagee may deem to be in its best interests. No
Foreclosure Sale shall terminate or affect the liens of this Mortgage on any
part of the Property which has not been sold, until all of the Secured
Obligations have been paid in full.

        (b)   At any Foreclosure Sale, any person, including Mortgagor or
Mortgagee, may bid for and acquire the Property or any part of it to the extent
permitted by then applicable law. Instead of paying cash for such property,
Mortgagee may settle for the purchase price by crediting the sales price of the
property against the following obligations:

        (i)    First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Mortgagor is
obligated to pay or reimburse Mortgagee under this Mortgage; and

        (ii)   Second, all other Secured Obligations in any order and
proportions as Mortgagee in its sole discretion may choose.

15

--------------------------------------------------------------------------------




        (c)   Mortgagee shall apply the proceeds of any Foreclosure Sale in the
manner set forth by Section 7.03 of the Credit Agreement.

        21.    Binding Nature.    This Mortgage applies to, inures to the
benefit of, and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors, and assigns. It is expressly agreed that
the Trust created hereby is irrevocable by Mortgagor. If there is more than one
Mortgagor hereunder, the obligations of said Mortgagors hereunder shall be joint
and several.

        22.    Powers of Mortgagee.    

        (a)   If Mortgagee performs any act which it is empowered or authorized
to perform under this Mortgage, including any act permitted by Section 16 or
Section 19 of this Mortgage, that act alone shall not release or change the
personal liability of any person for the payment and performance of the Secured
Obligations then outstanding, or the lien of this Mortgage on all or the
remainder of the Property for full payment and performance of all outstanding
Secured Obligations. The liability of the original Mortgagor shall not be
released or changed if Mortgagee grants any successor in interest to Mortgagor
any extension of time for payment, or modification of the terms of payment, of
any Secured Obligation. Mortgagee shall not be required to comply with any
demand by the original Mortgagor that Mortgagee refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

        (b)   From time to time, Mortgagee may apply to any coin of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Mortgage. Mortgagee may from time to time obtain
orders or decrees directing, confirming or approving acts in executing and
enforcing these rights and remedies.

        23.    Waiver of Statutory Rights.    To the extent permitted by law,
Mortgagor hereby agrees that it shall not and will not apply for or avail itself
of any appraisement, valuation, stay, extension or exemption laws, or any
so-called "Moratorium Laws," now existing or hereafter enacted, in order to
prevent or hinder the enforcement or foreclosure of this Mortgage, but hereby
waives the benefit of such laws. Mortgagor for itself and all who may claim
through or under it waives any and all right to have the property and estates
comprising the Property marshaled upon any foreclosure of the lien hereof, or to
otherwise direct the order in which any of the Property shall be sold at
foreclosure, and agrees that any court having jurisdiction to foreclose such
lien may order the Property sold as an entirety. Mortgagor hereby waives any and
all rights of redemption from sale under any judgment of foreclosure of this
Mortgage on behalf of Mortgagor and on behalf of each and every person acquiring
any interest in or title to the Property of any nature whatsoever, subsequent to
the date of this Mortgage. The foregoing waiver of right of redemption is made
pursuant to the provisions of applicable law.

        24.    Attorney-in-Fact.    Upon the occurrence of an Event of Default
as defined in Section 7.01 of the Credit Agreement, Mortgagor shall be deemed to
have appointed and does hereby appoint Mortgagee the attorney-in-fact of
Mortgagor to: (i) prepare, sign, file and/or record one or more financing
statements, any documents of title or registration, or any similar papers; and
(ii) take any other action(s) deemed necessary, useful or desirable by Mortgagee
to perfect and preserve the lien and/or security interest of this Mortgage
against the rights or interests of third persons.

        25.    Environmental Indemnity.    

        (a)   Mortgagor agrees to indemnify, protect, defend and save harmless
Mortgagee and each of the Banks, as well as their respective, trustees,
officers, employees, agents, attorneys and shareholders (individually, an
"Indemnified Party" and collectively, the "Indemnified Parties") from and
against any and all losses, damages, expenses or liabilities, of any kind or
nature from any investigations, suits, claims or demands, including reasonable
counsel fees incurred in investigating or defending such claim, suffered by any
of them and caused by, relating to, arising

16

--------------------------------------------------------------------------------

out of, resulting from or in any way connected with: (a) the presence in, on or
under the Property of any Hazardous Materials, referred to below, or any
releases or discharges of any Hazardous Materials on, under or from the
Property; (b) any violation of Hazardous Materials Laws, as also referred to
below; or (c) any activity carried on or undertaken on or off the Property,
whether prior to or during the term of the Credit Facility, and whether by
Mortgagor or any predecessor in title or any employees, agents, contractors or
subcontractors of Mortgagor or any predecessor in title, or any third persons at
any time occupying or present on the Property, in connection with the handling,
treatment, removal, storage, decontamination, clean-up, transport or disposal of
any Hazardous Materials at any time located or present on or under the Property.
The foregoing indemnity shall further apply to any residual contamination on or
under the Property, or affecting any natural resources, and to any contamination
of any property or natural resources, arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable laws, regulations, codes and ordinances. It is
provided, however, that Mortgagor shall not be obligated to indemnify, protect,
defend or save harmless an Indemnified Party if, and to the extent that, any
such loss, damage, expense or liability was caused by: (i) the gross negligence
or intentional misconduct of such Indemnified Party; or (ii) the breach of this
Mortgage, the Credit Agreement or any other Loan Document by such Indemnified
Party or the breach of any laws, rules or regulations by such Indemnified Party
(other than those breaches arising from Mortgagor's default). Mortgagor hereby
acknowledges and agrees that, notwithstanding any other provision of this
Mortgage or any of the other Loan Documents to the contrary, the obligations of
Mortgagor under this Section 25 shall be unlimited personal obligations of
Mortgagor and shall survive any foreclosure under this Mortgage, any transfer in
lieu thereof, any reconveyance of this Mortgage and any satisfaction of the
obligations which are secured hereby. Mortgagor acknowledges that Mortgagee's
appraisal of the Property is such that Mortgagee would not extend the Credit
Facility but for the personal liability undertaken by Mortgagor for the
obligations under this Section 25. Mortgagor and Mortgagee agree that any
obligations of Mortgagor under this Section 25 which may also be obligations of
Mortgagor under the Environmental Certificate (which is referred to below) shall
be deemed to arise solely under this Section 25 and not under the Environmental
Certificate. The obligations of Mortgagor under this Section 25 are separate
from and in addition to the obligations to pay the indebtedness evidenced by the
Notes, the obligations under the Credit Agreement and the other obligations
secured by, or imposed under, this Mortgage. The liability of Mortgagor under
this Section 25 shall not be limited to or measured by the amount of the
indebtedness secured hereby or the value of the Property. Mortgagor shall be
fully and personally liable for all obligations of Mortgagor under this
Section 25 and a separate action may be brought and prosecuted against Mortgagor
under this Section 25. Mortgagor waives the right to assert any statute of
limitations as a bar to the enforcement of this Section 25 or to any action
brought to enforce this Section 25. This Section 25 shall not affect, impair or
waive any rights or remedies of Mortgagee or any obligations of Mortgagor with
respect to Hazardous Materials created or imposed by Hazardous Materials Laws
(including Mortgagee's rights of reimbursement or contribution under Hazardous
Materials Laws). The remedies under this Section 25 are cumulative and in
addition to all remedies provided by law.

        (b)   In case any action shall be brought against any Indemnified Party
based upon any of the above and in respect to which indemnity may be sought
against Mortgagor, Mortgagee shall promptly notify Mortgagor in writing, and
Mortgagor shall assume the defense thereof, including the employment of counsel
selected by Mortgagor and reasonably satisfactory to the Indemnified Party, the
payment of all costs and expenses and the right to negotiate and consent to
settlement upon the consent of the Indemnified Party. Upon reasonable
determination made by an Indemnified Party that such counsel would have a
conflict representing such Indemnified Party and

17

--------------------------------------------------------------------------------

Mortgagor, the applicable Indemnified Party shall have the right to employ, at
the expense of Mortgagor, separate counsel in any such action and to participate
in the defense thereof. Mortgagor shall not be liable for any settlement of any
such action effected without its consent, but if settled with Mortgagor's
consent, or if there be a final judgment for the claimant in any such action,
Mortgagor agrees to indemnify, defend and save harmless such Indemnified Parties
from and against any loss or liability by reason of such settlement or judgment.

        (c)   As used herein, the term "Hazardous Materials Laws" shall mean any
and all state, federal and local statutes, regulations, ordinances, plans,
policies or decrees and the like relating to: (i) environmental matters,
including, without limitation, those relating to fines, injunctions, penalties,
damages, contribution, cost recovery compensation, losses or injuries resulting
from the release or threatened release of Hazardous Materials; (ii) the
generation, use, storage, transportation, disposal or release of Hazardous
Materials; or (iii) occupational safety and health, industrial hygiene; in any
manner applicable to Mortgagor or to any of the Property; all including, without
limitation, the Federal Water Pollution Control Act (33 U.S.C. Section 1251, et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901, et
seq.), the Superfund Amendments and Reauthorization Act of 1986 (Pub.L.
No. 99-499), the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. Section 9601 et seq.), the Toxic Substances Control Act
(15 U.S.C. Section 2601, et seq.), the Hazardous Materials Transportation Act
(49 U.S.C.§ 1801, et seq.), the Clean Air Act (42 U.S.C. § 7401, et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651, et seq.), the Emergency
Planning and Community Right-to-Know Act (42 U.S.C. § 11001, et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Surface Mining Control and Reclamation Act of 1977, the Uniform Fire Code (1988
Edition), the United States Environmental Protection Agency's rules concerning
underground storage tanks, and any and all federal or state rules promulgated
from time to time under the above, and any other environmental laws administered
by the Environmental Protection Agency or similar laws and regulations of the
State of Ohio or any other governmental organization or agency having
jurisdiction over any of the Property; all as recodified, amended or
supplemented, and any analogous future or present local, state and federal
statutes and regulations promulgated pursuant thereto, each as in effect as of
the date of determination.

        (d)   As used herein, the term "Hazardous Material" or "Hazardous
Materials" shall mean (a) any chemical, material or substance at any time
defined as or included in the definition of "hazardous substances", "hazardous
wastes", "hazardous materials", "extremely hazardous waste", "restricted
hazardous waste", "infectious waste", "toxic substances" or any other
formulations intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproduction toxicity, "TCLP toxicity" or "EP
toxicity" or words of similar import under any applicable Hazardous Materials
Laws or publications promulgated pursuant thereto; (b) any petroleum, including
crude oil and any fraction thereof, petroleum derived substances, any drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources, any
flammable substances or explosives, any radioactive materials; (c) asbestos in
any regulated form, urea formaldehyde foam insulation, electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (d) any pesticides; and (e) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under any Hazardous Material Law or
which could reasonably be expected to pose a hazard to the health and safety of
the owners, occupants, or any persons in the vicinity of, the Real Property.

        (e)   Notwithstanding anything in this Section 25 to the contrary, the
indemnity provided herein shall not extend to any Environmental Event (as
defined below) which occurs subsequent to the Title Divestment Date (as also
defined below). As used herein "Environmental Event" shall

18

--------------------------------------------------------------------------------




mean an occurrence of any of the following: (i) a release of Hazardous Materials
onto, under or from the Real Property; or (ii) any activity undertaken at the
Real Property in violation of any Hazardous Materials Law. As used herein "Title
Divestment Date" shall mean the date when: (i) a consummated foreclosure has
occurred (or a deed in lieu of such foreclosure has been recorded) under this
Mortgage which indefeasibly divests Mortgagor of any interest which it may have
in the Real Property; and (ii) Mortgagor has indefeasibly delivered possession
and control of the Real Property to the person or entity in which the Real
Property title has vested. For the purposes of this Section 25, all
Environmental Events shall be rebuttably presumed to have occurred prior to the
Title Divestment Date, which presumption may only be rebutted by clear and
convincing evidence.

        26.    Governing Law.    This Mortgage shall, in all respects, be
governed by and construed in accordance with the internal laws of the State of
Nevada without regard to principles of conflicts of law; provided, however, that
with respect to the perfection and enforcement of the liens and interests
granted herein and the foreclosure and receivership remedies herein, this
Mortgage shall be governed by the laws of the State of Ohio. To the extent that
this Mortgage is governed and construed in accordance with the laws of the State
of Nevada, all references herein to the "Commercial Code" shall be to the
Uniform Commercial Code as enacted in the State of Nevada. To the extent that
this Mortgage is governed in accordance with the laws of the State of Ohio, all
references herein to the "Commercial Code" shall be to the Uniform Commercial
Code as enacted in the State of Ohio.

        27.    [Intentionally omitted]    

        28.    Uniform Commercial Code.    

        (a)    Fixture Filing.    Inasmuch as Mortgagor and Mortgagee intend
that this Mortgage shall, among other things, constitute a fixture filing
financing statement, the undersigned sets forth the following:

        (i)    The debtor is the Mortgagor, Scioto Downs, Inc., an Ohio
corporation and its address is set forth in the preamble of this Mortgage.

        (ii)   The secured party is the Mortgagee, Wells Fargo Bank, National
Association, Agent Bank and its address is set forth in the preamble of this
Mortgage.

        (iii)  The real estate concerned is described in Exhibit A and the
record owner thereof is the Mortgagor.

        (iv)  The collateral covered by the fixture filing financing statement
is the Personal Property.

        (b)    Remedies in Respect of Personal Property.    Upon the occurrence
and during the continuance of an Event of Default, as defined in the Credit
Agreement:

        (i)    Mortgagee may exercise in respect of the Personal Property, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a Mortgagee after default under Article 9
of the Commercial Code (whether or not Article 9 of the Commercial Code applies
to the affected Personal Property). Mortgagee may also: (aa) require Mortgagor
to, and Mortgagor hereby agrees that it will, at its expense and at the request
of Mortgagee upon reasonable notice, assemble all or part of its Personal
Property as directed by Mortgagee and make it available to Mortgagee at a place
to be designated by Mortgagee which is reasonably convenient to both parties;
and (bb) without notice except as specified below, sell the Personal Property or
any part thereof in one or more parcels at public or private sale, at any of
Mortgagee's offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as Mortgagee may deem to be commercially reasonable.
Mortgagor agrees that, to the extent notice of sale shall be required by law, at

19

--------------------------------------------------------------------------------

least ten (10) days' prior notice to Mortgagor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Mortgagee shall not be obligated to make any
sale of Personal Property regardless of notice of sale having been given.
Mortgagee may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned;

        (ii)   Upon any sale of the Personal Property (whether public or
private) by Mortgagee, Mortgagee shall have the right to deliver, assign and
transfer to the purchaser thereof the Personal Property so sold. Each purchaser
(including Mortgagee and the other Banks) at any such sale shall hold the
Personal Property so sold free from any claim or right of whatever kind,
including any equity or right of redemption of Mortgagor, and Mortgagor, to the
extent permitted by law, hereby specifically waives all rights of redemption
under the Commercial Code, and any right to a judicial or other stay or approval
which it has or may have under any law now existing or hereafter adopted;

        (iii)  Mortgagee shall have the right and power to institute and
maintain such suits and proceedings as it may deem appropriate to protect and
enforce the rights vested in it by this Mortgage and may proceed by suit or
suits at law or in equity to enforce such rights and to foreclose upon and sell
the Personal Property or any part thereof pursuant to the judgment or decree of
a court of competent jurisdiction;

        (iv)  To the extent permitted by law and without regard to the solvency
or insolvency at the time of any Person then liable for the payment of any of
the Secured Obligations or the then value of the Personal Property, and without
requiring any bond from any party to such proceedings, be entitled to request
the appointment of a special receiver or receivers (who may be Mortgagee or any
other Bank) for the Personal Property or any part thereof and for the rents,
issues, tolls, profits, royalties, revenues and other income therefrom, which
receiver shall have such powers as the court making such appointment shall
confer, and to request the entry of an order directing that the rents, issues,
tolls, profits, royalties, revenues and other income of the property
constituting the whole or any part of the Personal Property be segregated,
sequestered and impounded for the benefit of Mortgagee and the other Banks; and

        (v)   No remedy conferred upon or reserved to Mortgagee in this Mortgage
is intended to be exclusive of any other remedy or remedies, but every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law, in equity or by statute.

        (c)    Further Assurances.    Mortgagor agrees that, in addition to all
other obligations of further assurance which Mortgagor may have hereunder, it
shall file such financing statements, execute such amendments to this Mortgage,
obtain such agreements and documents from third parties, and take such other
actions as may be necessary or desirable under Revised Article 9, or that
Mortgagee may reasonably request in accordance with Revised Article 9, in order
to: (i) provide for perfection, preservation and protection of the security
interests granted or intended to be granted hereunder; and (ii) enable Mortgagee
to exercise and enforce its rights and remedies hereunder with respect to any
Property.

        29.    Principal Place of Business.    Mortgagor's principal place of
business is in Franklin County in the State of Ohio. Mortgagor does not do
business under any trade name except as previously disclosed in writing to
Mortgagee. Mortgagor will immediately notify Mortgagee in writing of any change
in its place of business or the adoption or change of any trade name or
fictitious business name by it, and will upon request of Mortgagee, execute any
additional financing statements or other certificates necessary to reflect any
such adoption or change in trade name or fictitious business name.

20

--------------------------------------------------------------------------------

        30.    Credit Agreement.    This Mortgage has been executed pursuant to
and is subject to the terms of the Credit Agreement executed concurrently, or
substantially concurrent, herewith, and is one of the Loan Documents referred to
therein. Mortgagor agrees to observe and perform all provisions contained in the
Credit Agreement and in the other Loan Documents. Except as otherwise provided
herein, any consent, notice or other communication which is required or
permitted hereunder shall be in writing and shall be delivered in the matter
which is set forth by Section 10.03 of the Credit Agreement. All capitalized
words used herein and not otherwise defined herein shall have the respective
meanings and be construed herein as provided by Section 1.01 of the Credit
Agreement and shall be deemed to incorporate such words and terms as a part
hereof in the same manner and with the same effect as if the same were fully set
forth.

        31.    Environmental Certificate.    Concurrently, or substantially
concurrent, herewith, Mortgagor executed an instrument entitled "Certificate and
Indemnification Regarding Hazardous Substances" (which, together with all
amendments, modifications, extensions, renewals or restatements thereof, is
referred to herein as the "Environmental Certificate"). The obligations of
Mortgagor under the Environmental Certificate are not secured by this Mortgage.

        32.    Notices.    All notices, reports, demands, requests and other
communications authorized or required under this Mortgage to be given to
Mortgagor or Mortgagee, shall be given in the manner and to the addresses
specified in the Credit Agreement for the giving of notices.

        33.    Future Advances.    Mortgagor and Mortgagee intend that this
Mortgage shall secure, among other things, the unpaid balance of advances made
by the Lenders under the Credit Facility after this Mortgage is delivered to the
office of the County Recorder of Franklin County, Ohio for record to the fullest
extent and with the highest priority contemplated Section 5301.232 of the Ohio
Revised Code. The maximum amount of all advances under the Credit Facility, in
the aggregate and exclusive of interest accrued thereon and protective advances
made as contemplated hereby, which may be outstanding at any one time, is Fifty
Million Dollars ($50,000,000.00). This Mortgage shall be valid and have priority
to the extent of the maximum amount secured hereby over all subsequent liens and
encumbrances, including statutory liens, excepting solely taxes and assessments
levied on the Property given priority by law. If and to the extent applicable,
Mortgagor hereby waives any right it may have under Section 5301.232(c)of the
Ohio Revised Code.

        34.    Mortgagee's Attorneys' Fees.    With respect to any agreement by
Mortgagor in this Mortgage or in any other Loan Document to pay Mortgagee's
attorneys' fees and disbursements incurred in connection with the Credit
Facility, Mortgagor agrees that each Loan Document is a "contract of
indebtedness" and that the attorneys' fees and disbursements referenced are
those which are a reasonable amount, all as contemplated by Ohio Revised Code
Section 1301.21, as such Section may hereafter be amended. Mortgagor further
agrees that the indebtedness incurred in connection with the Credit Facility is
not incurred for purposes that are primarily personal, family or household and
confirms that the total amount owed on the contract of indebtedness exceeds One
Hundred Thousand and No/100 Dollars ($100,000.00).

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Mortgagor has executed this instrument as of the day
and year first above written.

    MORTGAGOR:
 
 
SCIOTO DOWNS, INC., an Ohio corporation
 
 
By
 
/s/  EDSON R. ARNEAULT      

--------------------------------------------------------------------------------

Edson R. Arneault,
Vice President

22

--------------------------------------------------------------------------------



QuickLinks


OPEN-END MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(SDI)
DESCRIPTION OF COLLATERAL
DESCRIPTION OF COLLATERAL
FOR THE PURPOSE OF SECURING
